--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT entered into as of the 31st day of August,
2015 (this "Agreement "), by and between the investors identified on Exhibit A
hereto (each an “Investor, collectively, the “Investors”), and ULURU INC., a
Nevada corporation (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to each Investor,  and each
Investor shall purchase the Investor’s Purchase Shares (as defined below); and
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
CERTAIN DEFINITIONS
 
Section 1.1                     DEFINED TERMS as used in this Agreement, the
following terms shall have the following meanings specified or indicated (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined)
 
"AGREEMENT" shall have the meaning specified in the preamble hereof.
 
"CLAIM NOTICE" shall have the meaning specified in Section 9.3(a).
 
"CLOSING" shall mean the closing of the purchase and sale of the Purchase Shares
pursuant to Section 2.3.
 
"CLOSING CERTIFICATE" shall mean the closing certificate of the Company in the
form of Exhibit C hereto.


"CLOSING NOTICE" shall mean a written notice, substantially in the form of
Exhibit B hereto, to each Investor notifying the Investor that the conditions to
Closing are satisfied, or will be satisfied at Closing, and designating a date
for Closing of the purchase and sale of the Purchase Shares pursuant to the
terms of this Agreement.


 
"COMMON STOCK" shall mean the Company's common stock, $0.001 par value per
share.  
"COMPANY" shall have the meaning specified in the preamble to this Agreement.
 
"DAMAGES" shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys' fees and disbursements and
costs and expenses of expert witnesses and investigation).
  
"DISPUTE PERIOD" shall have the meaning specified in Section 9.3(a).


"DWAC" shall have the meaning specified in Section 2.3.


"EXCHANGE ACT" shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


“EXCHANGE CAP” shall have the meaning set forth in Section 7.1(c).


"FINRA" shall mean the U.S. Financial Industry Regulatory Authority, Inc.


"INVESTMENT AMOUNT" shall mean, with respect to each Investor, the “Investment
Amount” designated on Exhibit A with respect to such Investor.
 
"INDEMNIFIED PARTY" shall have the meaning specified in Section 9.3(a).
 
"INDEMNIFYING PARTY" shall have the meaning specified in Section 9.3(a).
 
"INDEMNITY NOTICE" shall have the meaning specified in Section 9.3(b).
 
"INVESTOR" shall have the meaning specified in the preamble to this Agreement.
 
"MATERIAL ADVERSE EFFECT" shall mean any effect on the business, operations,
properties, or financial condition of the Company that is material and adverse
to the Company and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
enter into and perform its obligations under any of this Agreement.
 
"PERSON" shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
  
"PRINCIPAL MARKET" shall mean any of the national exchanges (i.e. NYSE, NYSE
AMEX, Nasdaq), or principal quotation systems (i.e. OTCQX, OTCQB, the OTC
Bulletin Board), or other principal exchange or recognized quotation system
which is at the time the principal trading platform or market for the Common
Stock.
 
"PURCHASE PRICE" shall mean $0.38.
 
"PURCHASE SHARES" shall the number of shares of Common Stock, with respect to
each Investor, equal to Investment Amount divided by the Purchase Price.
 
"REGISTERED SECURITIES" shall mean the (a) Purchase Shares, and (b) any
securities issued or issuable with respect to any of the foregoing by way of
exchange, stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or
otherwise. As to any particular Registered Securities, once issued such
securities shall cease to be Registrable Securities when (i) a Registration
Statement has been declared effective by the SEC and such Registrable Securities
have been disposed of pursuant to a Registration Statement, (ii) such
Registrable Securities have been sold under circumstances under which all of the
applicable conditions of Rule 144 are met, (iii) such time as such Registrable
Securities have been otherwise transferred to holders who may trade such shares
without restriction under the Securities Act or (iv) in the opinion of counsel
to the Company, such Registrable Securities may be sold without registration
under the Securities Act or the need for an exemption from any such registration
requirements and without any time, volume or manner limitations pursuant to Rule
144(b)(i) (or any similar provision then in effect) under the Securities Act.
 
"REGISTRATION STATEMENT" shall mean the Company’s effective registration
statement on file with the SEC, and any follow up registration statement or
amendment thereto.         
 
"REGULATION D" shall mean Regulation D promulgated under the Securities Act.
 
"RULE 144" shall mean Rule 144 under the Securities Act or any similar provision
then in force under the Securities Act.
 
"SEC" shall mean the United States Securities and Exchange Commission.
 
"SECURITIES ACT" shall mean the United States Securities Act of 1933, as
amended, and rules promulgated thereunder.
 
"SEC DOCUMENTS" shall mean, as of a particular date, all reports and other
documents filed by the Company pursuant to Section 13(a) or 15(d) of the
Exchange Act since the end of the Company's then most recently completed and
reported fiscal year as of the time in question (provided that if the date in
question is within ninety days after the beginning of the Company's fiscal year,
the term shall include all documents filed since the beginning of the preceding
fiscal year).
 
“SHORT SALES” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act.
   


"THIRD PARTY CLAIM" shall have the meaning specified in Section 9.3(a).
 
“TRADING DAY” shall mean a day on which the Principal Market shall be open for
business.
 
“TRANSACTION DOCUMENTS” shall mean this Agreement and the Registration Rights
Agreement.
 
"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).
 


ARTICLE II
PURCHASE AND SALE OF COMMON STOCK
 
Section 2.1           AGREEMENT TO PURCHASE
 
(a)          Upon the terms and conditions set forth herein (including, without
limitation, the provisions of Article VII), on the Closing Date designated in a
Closing Notice, each Investor shall purchase, and the Company shall sell to each
such Investor, the Purchase Shares associated with such Investor at a per-share
price equal to the Purchase Price, for a total purchase price for each Investor
equal to the Investment Amount.
 
 
Section 2.2           MECHANICS.

 
(a)         CLOSING NOTICE. At any time prior to January 1, 2016, the Company
may deliver a Closing Notice, subject to the conditions set forth in Section
7.2. A Closing Notice shall be deemed delivered on (i) the Trading Day it is
received by email by the Investor if such notice is received on or prior to
12:00 noon New York time, or (ii) the immediately succeeding Trading Day if it
is received by email after 12:00 noon New York time on a Trading Day or at any
time on a day which is not a Trading Day.


Section 2.3           CLOSING. With respect to the Closing Notice, the Closing
shall occur on the date designated therein as the date for Closing (the “Closing
Date”) provided such date is at least three (3) Trading Days following the date
the Closing Notice is deemed to have been delivered. Prior to Closing, each
Investor shall initiate a DWAC share transfer request through its broker.  At
the Closing, the Company shall deliver to each Investor’s brokerage account the
Purchase Shares, and each Investor shall pay to the Company the Investment
Amount by wire transfer of immediately available funds to an account designated
by the Company within five (5) Trading Days 0f the Closing Date. In addition, on
or prior to such Closing Date, each of the Company and each Investor shall
deliver to each other all documents, instruments and writings required to be
delivered or reasonably requested by either of them pursuant to this Agreement
in order to implement and effect the transactions contemplated herein.




Section 2.4           PROMISE TO PAY.  Effective as of Closing and the Company’s
issuance of the Purchase Shares to an Investor, such Investor hereby promises to
pay to the order of the Company the Investment Amount on the date of such
Closing (and in no event later than five (5) Trading Days after the date of such
Closing).   The covenant of each Investor in Section 2.3 and 2.4 shall deemed to
be a promissory note to the Company with a maturity of five (5) Trading Days
following Closing, and the Company shall have all remedies available with
respect to any failure of an Investor to pay the Investment Amount on the
maturity date, and Investor shall be responsible to reimburse the Company for
all costs of collection of the Investment Amount if it is not paid on or before
the maturity date.
 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR
 
Each Investor represents and warrants to the Company that:
 
Section 3.1           INTENT. Investor is entering into this Agreement for its
own account and the Investor has no present arrangement (whether or not legally
binding) at any time to sell the Registered Securities to or through any person
or entity; provided, however, that Investor reserves the right to dispose of the
Registered Securities at any time in accordance with federal and state
securities laws applicable to such disposition.
 
Section 3.2           NO LEGAL ADVICE FROM THE COMPANY. The Investor
acknowledges that it has had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with its own legal counsel and
investment and tax advisors. The Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
its representatives or agents for legal, tax or investment advice with respect
to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.
 
Section 3.3           SOPHISTICATED INVESTOR. Investor is a sophisticated
investor (as described in Rule 506(b)(2)(ii) of Regulation D) and an accredited
investor (as defined in Rule 501 of Regulation D), and Investor has such
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Registered Securities.  In
addition, Investor is not a U.S. Person (as defined in Regulation S) and was not
in the United States at the time Investor was solicited or at any time prior to
and through the date of this Agreement.  Investor acknowledges that an
investment in the Registered Securities is speculative and involves a high
degree of risk.
 
Section 3.4           AUTHORITY. (a) Investor has the requisite power and
authority to enter into and perform its obligations under this Agreement and the
transactions contemplated hereby in accordance with its terms; (b) the execution
and delivery of this Agreement and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action and no further consent or authorization of Investor or its partners is
required; and (c) this Agreement has been duly authorized and validly executed
and delivered by Investor and constitutes a valid and binding obligation of
Investor enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors' rights and remedies or by other
equitable principles of general application.
  
Section 3.5           NOT AN AFFILIATE. Investor is not an officer, director or
"affiliate" (as that term is defined in Rule 405 of the Securities Act) of the
Company.
 
Section 3.6          ORGANIZATION AND STANDING. Investor is an entity that
validly exists in the jurisdiction of organization and has all requisite power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted. Investor is duly qualified and in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, other than those in which the
failure so to qualify would not have a material adverse effect on Investor.
 
Section 3.7           ABSENCE OF CONFLICTS. The execution and delivery of this
Agreement and any other document or instrument contemplated hereby, and the
consummation of the transactions contemplated hereby and thereby, and compliance
with the requirements hereof and thereof, will not (a) violate any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on
Investor, (b) violate any provision of any indenture, instrument or agreement to
which Investor is a party or is subject, or by which Investor or any of its
assets is bound, or conflict with or constitute a material default thereunder,
(c) result in the creation or imposition of any lien pursuant to the terms of
any such indenture, instrument or agreement, or constitute a breach of any
fiduciary duty owed by Investor to any third party, or (d) require the approval
of any third-party (that has not been obtained) pursuant to any material
contract, instrument, agreement, relationship or legal obligation to which
Investor is subject or to which any of its assets, operations or management may
be subject.
 
Section 3.8           DISCLOSURE; ACCESS TO INFORMATION. Investor has received
and reviewed copies of the SEC Documents filed on behalf of the Company and has
had access to all publicly available information with respect to the
Company.  Investor has relied solely on the SEC Documents with respect to
Investor’s decision to execute this Agreement and has not relied upon any oral
statement by any officer, director or agent of the Company (or any third party)
and agrees that it is not authorized to rely on any representations or
warranties other than as set forth herein.
 
Section 3.9           MANNER OF SALE. At no time was Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to each Investor that, except as disclosed
in the SEC Documents:
 
Section 4.1           ORGANIZATION OF THE COMPANY. The Company is a corporation
duly organized and validly existing and in good standing under the laws of the
State of Nevada and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted. The
Company is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, other than those in
which the failure so to qualify would not have a Material Adverse Effect.
 
Section 4.2           AUTHORITY. (a) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Purchase Shares; (b) the execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action and no further consent or authorization of the Company or its
Board of Directors or stockholders is required; and (c)  this Agreement has been
duly executed and delivered by the Company and constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws relating to, or affecting generally the enforcement
of, creditors' rights and remedies or by other equitable principles of general
application.


Section 4.3                      CAPITALIZATION. As of the date hereof, the
authorized capital stock of the Company consists of 200,000,000 shares of Common
Stock, $0.001 par value per share, of which 25,034,026 shares were issued and
outstanding as of August 31, 2015. Except as disclosed in the Company’s SEC
Filings, there are no outstanding securities which are convertible into shares
of Common Stock, whether such conversion is currently exercisable or exercisable
only upon some future date or the occurrence of some event in the future. All of
the outstanding shares of Common Stock of the Company have been duly and validly
authorized and issued and are fully paid and non-assessable.
 
Section 4.4           COMMON STOCK. To its knowledge, the Company is in full
compliance with all reporting requirements of the Exchange Act, and the Company
has maintained all requirements for the continued listing or quotation of the
Common Stock, and such Common Stock is currently listed or quoted on the
Principal Market which is presently the OTCQB.
 
Section 4.5           SEC DOCUMENTS. The Company has made available to each
Investor true and complete copies of the SEC Documents. To the Company’s
knowledge, the Company has not provided to any Investor any material information
that, according to applicable law, rule or regulation, should have been
disclosed publicly prior to the date hereof by the Company, but which has not
been so disclosed. As of their respective dates but as modified or corrected by
amendments, the SEC Documents, as amended, complied in all material respects
with the requirements of the Exchange Act, and other federal laws, rules and
regulations applicable to such SEC Documents, and none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply as to form and substance in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
 
Section 4.6           VALID ISSUANCES. When issued and paid for as herein
provided, the Purchase Shares will be duly and validly issued, fully paid, and
non-assessable. The sale of the Purchase Shares pursuant to this Agreement, and
the Company's performance of its obligations hereunder, shall not (a) result in
the creation or imposition of any liens, charges, claims or other encumbrances
upon the Purchase Shares, or any of the assets of the Company, or (b) entitle
the holders of outstanding shares of Common Stock to preemptive or other rights
to subscribe to or acquire the Common Stock or other securities of the Company
(other than as have been waived or with respect to which the time for exercise
has run). The Purchase Shares shall not subject any Investor to personal
liability, in excess of the subscription price by reason of the ownership
thereof.
 
Section 4.7           NO CONFLICTS. The execution, delivery and performance of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby, including without limitation the issuance of
the Purchase Shares, do not and will not (a) result in a violation of the
Company’s Articles of Incorporation or By-Laws or (b) conflict with, or
constitute a material default (or an event that with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture, instrument or any "lock-up" or similar provision of any underwriting
or similar agreement to which the Company is a party, or (c) result in a
violation of any federal, state or local law, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations)
applicable to the Company or by which any property or asset of the Company is
bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect) nor is the
Company otherwise in violation of, conflict with or in default under any of the
foregoing. The business of the Company is not being conducted in violation of
any law, ordinance or regulation of any governmental entity, except for possible
violations that either singly or in the aggregate do not and will not have a
Material Adverse Effect. The Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or issue and sell the Common Stock in accordance with the terms hereof
(other than any SEC, FINRA or state securities filings that may be required to
be made by the Company subsequent to the execution hereof,  any registration
statement that may be filed pursuant hereto); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of each Investor
herein.
 
Section 4.8           NO MATERIAL ADVERSE CHANGE. Other than events disclosed in
the Company’s SEC Filings, since January 1, 2015 no event has occurred that
would have a Material Adverse Effect on the Company.
 
Section 4.9           LITIGATION AND OTHER PROCEEDINGS. Except as disclosed in
the Company’s SEC Filings, there are no lawsuits or proceedings pending or to
the knowledge of the Company threatened, against the Company, nor has the
Company received any written or oral notice of any such action, suit, proceeding
or investigation, which would have a Material Adverse Effect. No judgment,
order, writ, injunction or decree or award has been issued by or, so far as is
known by the Company, requested of any court, arbitrator or governmental agency
which would have a Material Adverse Effect.
 
Section 4.10         DILUTION. The Company’s executive officers and directors
have studied and fully understand the nature of the transactions contemplated by
this Agreement and recognize that they have a potential dilutive effect. The
board of directors of the Company has concluded in its good faith business
judgment that such issuance is in the best interests of the Company. The Company
specifically acknowledges that its obligation to issue the Purchase Shares is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company.
 


ARTICLE V
COVENANTS OF EACH INVESTOR
 
Section 5.1           COMPLIANCE WITH LAW; TRADING IN SECURITIES. Each
Investor's trading activities with respect to shares of the Common Stock will be
in compliance with all applicable state and U.S. federal securities laws, rules
and regulations, and the rules and regulations of FINRA and the Principal Market
on which the Common Stock is listed or quoted.
 
Section 5.2           SHORT SALES AND CONFIDENTIALITY. Neither any Investor nor
any affiliate of the Investor acting on its behalf or pursuant to any
understanding with it will execute any Short Sales during the period from the
date hereof to the Closing Date.
 
Other than to other Persons party to this Agreement, each Investor has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
  
ARTICLE VI
COVENANTS OF THE COMPANY


Section 6.1           RESERVATION OF COMMON STOCK. The Company will, from time
to time as needed in advance of a Closing Date, reserve and keep available until
the consummation of such Closing, free of preemptive rights sufficient shares of
Common Stock for the purpose of enabling the Company to satisfy its obligation
to issue the Purchase Shares to be issued in connection therewith.
 
Section 6.2           LISTING OF COMMON STOCK. If the Company applies to have
the Common Stock traded on any other Principal Market, it shall include in such
application the Purchase Shares, and shall take such other action as is
necessary or desirable in the reasonable opinion of any Investor to cause the
Common Stock to be listed on such other Principal Market as promptly as
possible. The Company shall use its commercially reasonable efforts to continue
the listing and trading of the Common Stock on the Principal Market and will
comply in all respects with the Company's reporting, filing and other
obligations under the bylaws or rules of the FINRA and the Principal Market.
 
 
ARTICLE VII
CONDITIONS TO DELIVERY OF
CLOSING NOTICES AND CONDITIONS TO CLOSING
 
Section 7.1           CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO
ISSUE AND SELL COMMON STOCK. The obligation hereunder of the Company to issue
and sell the Purchase Shares to each Investor is subject to the satisfaction of
each of the conditions set forth below.
 
(a)   ACCURACY OF INVESTOR'S REPRESENTATIONS AND WARRANTIES. The representations
and warranties of such Investor shall be true and correct in all material
respects as of the date of this Agreement and as of the date of each such
Closing as though made at each such time.
 
(b)          PERFORMANCE BY INVESTOR. Such Investor shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Investor at or prior to such Closing.
 
(c)          PRINCIPAL MARKET REGULATION. The Company shall not issue any
Purchase Shares, and each Investor shall no have the right to receive any
Purchase Shares, if the issuance of such shares would exceed the aggregate
number of shares of Common Stock which the Company may issue without breaching
the Company’s obligations under the rules or regulations of the Principal Market
(the “Exchange Cap”).
 
Section 7.2           CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO
DELIVER A CLOSING NOTICE AND THE OBLIGATION OF EACH INVESTOR TO PURCHASE THE
PURCHASE SHARES. The right of the Company to deliver a Closing Notice and the
obligation of each Investor hereunder to acquire and pay for the Purchase Shares
is subject to the satisfaction of each of the following conditions:
 
(a)          EFFECTIVE REGISTRATION STATEMENT. The Registration Statement, and
any amendment or supplement thereto, shall have been declared effective for the
sale by the Investors of the Registered Securities subject to such Closing
Notice, and (i) neither the Company nor any Investor shall have received notice
that the SEC has issued or intends to issue a stop order with respect to such
Registration Statement or that the SEC otherwise has suspended or withdrawn the
effectiveness of such Registration Statement, either temporarily or permanently,
or intends or has threatened to do so and (ii) no other suspension of the use or
withdrawal of the effectiveness of such Registration Statement or related
prospectus shall exist. 
 
(b)          ACCURACY OF THE COMPANY'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects (except for representations and warranties specifically made
as of a particular date), except for any conditions which have temporarily
caused any representations or warranties herein to be incorrect and which have
been corrected with no continuing impairment to the Company or Investor.
 
(c)          PERFORMANCE BY THE COMPANY. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company.
 
(d)          NO INJUNCTION. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits or directly and materially adversely affects any of the transactions
contemplated by this Agreement, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by this Agreement.
 
(e)          NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The
trading of the Common Stock shall not have been suspended by the SEC, the
Principal Market or the FINRA and the Common Stock shall have been approved for
listing or quotation on and shall not have been delisted from the Principal
Market.
 
(f)          PRINCIPAL MARKET REGULATION. The Company shall not issue any
Purchase Shares, and each Investor shall not have the right to receive any
Purchase Shares, if the issuance of such shares would exceed the Exchange Cap.
(g)          NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT. The issuance of
shares of Common Stock with respect to the applicable Closing, if any, shall not
violate the shareholder approval requirements of the Principal Market.
  
(h)        OTHER. On the date of delivery of the Closing Notice, each Investor
shall have received a certificate in substantially the form and substance of
Exhibit C hereto, executed by an executive officer of the Company and to the
effect that all the conditions to such Closing shall have been satisfied as at
the date of each such certificate.


 
ARTICLE VIII
LEGENDS
 
Section 8.1         NO STOCK LEGEND OR STOCK TRANSFER RESTRICTIONS. No legend
shall be placed on the share certificates representing the Purchase Shares;
provided, however, each Investor represents, warrants and covenants to the
Company that all sales of the Purchase Shares shall occur (a) under the
Registration Statement and incompliance with the prospectus delivery
requirements of the Securities Act, or (b) in compliance with the requirements
of Rule 144 under the Securities Act.
 
Section 8.2         INVESTOR'S COMPLIANCE. Nothing in this Article VIII shall
affect in any way Investor's obligations under any agreement to comply with all
applicable securities laws upon the sale of the Common Stock.
 
ARTICLE IX
NOTICES; INDEMNIFICATION
 
Section 9.1          NOTICES. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (a) personally served,
(b) delivered by reputable air courier service with charges prepaid, or (c)
transmitted by hand delivery, or email as a PDF, addressed as set forth below or
to such other address as such party shall have specified most recently by
written notice given in accordance herewith. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (i) upon
hand delivery or delivery by email at the address designated below (if delivered
on a business day during normal business hours where such notice is to be
received), or the first business day following such delivery (if delivered other
than on a business day during normal business hours where such notice is to be
received) or (ii) on the second business day following the date of mailing by
express courier service, in each case, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.


The addresses for such communications shall be:


If to the Company:
ULURU Inc.
4452 Beltway Drive
Addison, TX 75001
Email: kgray@uluruinc.com


If to an Investor:
[As provided on Exhibit A]
 
Either party hereto may from time to time change its address or email for
notices under this Section 9.1 by giving at least ten (10) days' prior written
notice of such changed address to the other party hereto.
 
Section 9.2           INDEMNIFICATION. Each party (an “Indemnifying Party”)
agrees to indemnify and hold harmless the other party along with its officers,
directors, employees, and authorized agents, and each Person or entity, if any,
who controls such party within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (an “Indemnified Party”) from and against any
Damages, joint or several, and any action in respect thereof to which the
Indemnified Party becomes subject to, resulting from, arising out of or relating
to (i) any misrepresentation, breach of warranty or nonfulfillment of or failure
to perform any covenant or agreement on the part of Indemnifying Party contained
in this Agreement, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any post-effective
amendment thereof or supplement thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, (iii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus or
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in the light of the circumstances under which the
statements therein were made, not misleading, or (iv) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation under the Securities Act, the Exchange
Act or any state securities law, as such Damages are incurred, except to the
extent such Damages result primarily from Indemnified Party's failure to perform
any covenant or agreement contained in this Agreement or Indemnified Party's
negligence, recklessness or bad faith in performing its obligations under this
Agreement; provided, however, that the foregoing indemnity agreement shall not
apply to any Damages of an Indemnified Party to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made by an Indemnifying Party in
reliance upon and in conformity with written information furnished to the
Indemnifying Party by the Indemnified Party expressly for use in the
Registration Statement, any post-effective amendment thereof or supplement
thereto, or any preliminary prospectus or final prospectus (as amended or
supplemented). 
 
Section 9.3           METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for
indemnification by any Indemnified Party (as defined below) under Section 9.2
shall be asserted and resolved as follows:
 
(a)          In the event any claim or demand in respect of which an Indemnified
Party might seek indemnity under Section 9.2 is asserted against or sought to be
collected from such Indemnified Party by a person other than a party hereto or
an affiliate thereof (a "THIRD PARTY CLAIM"), the Indemnified Party shall
deliver a written notification, enclosing a copy of all papers served, if any,
and specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party's claim for indemnification that is being asserted under any
provision of Section 9.2 against an Indemnifying Party, together with the amount
or, if not then reasonably ascertainable, the estimated amount, determined in
good faith, of such Third Party Claim (a "CLAIM NOTICE") with reasonable
promptness to the Indemnifying Party. If the Indemnified Party fails to provide
the Claim Notice with reasonable promptness after the Indemnified Party receives
notice of such Third Party Claim, the Indemnifying Party shall not be obligated
to indemnify the Indemnified Party with respect to such Third Party Claim to the
extent that the Indemnifying Party's ability to defend has been prejudiced by
such failure of the Indemnified Party. The Indemnifying Party shall notify the
Indemnified Party as soon as practicable within the period ending thirty (30)
calendar days following receipt by the Indemnifying Party of either a Claim
Notice or an Indemnity Notice (as defined below) (the "DISPUTE PERIOD") whether
the Indemnifying Party disputes its liability or the amount of its liability to
the Indemnified Party under Section 9.2 and whether the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim.
 
(i)          If the Indemnifying Party notifies the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Indemnified
Party with respect to the Third Party Claim pursuant to this Section 9.3(a),
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to Section 9.2). The Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof;
provided, however, that the Indemnified Party may, at the sole cost and expense
of the Indemnified Party, at any time prior to the Indemnifying Party's delivery
of the notice referred to in the first sentence of this clause (i), file any
motion, answer or other pleadings or take any other action that the Indemnified
Party reasonably believes to be necessary or appropriate to protect its
interests; and provided further, that if requested by the Indemnifying Party,
the Indemnified Party will, at the sole cost and expense of the Indemnifying
Party, provide reasonable cooperation to the Indemnifying Party in contesting
any Third Party Claim that the Indemnifying Party elects to contest. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
clause (i), and except as provided in the preceding sentence, the Indemnified
Party shall bear its own costs and expenses with respect to such participation.
Notwithstanding the foregoing, the Indemnified Party may takeover the control of
the defense or settlement of a Third Party Claim at any time if it irrevocably
waives its right to indemnity under Section 9.2 with respect to such Third Party
Claim.
 
(ii)         If the Indemnifying Party fails to notify the Indemnified Party
within the Dispute Period that the Indemnifying Party desires to defend the
Third Party Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives
such notice but fails to prosecute vigorously and diligently or settle the Third
Party Claim, or if the Indemnifying Party fails to give any notice whatsoever
within the Dispute Period, then the Indemnified Party shall have the right to
defend, at the sole cost and expense of the Indemnifying Party, the Third Party
Claim by all appropriate proceedings, which proceedings shall be prosecuted by
the Indemnified Party in a reasonable manner and in good faith or will be
settled at the discretion of the Indemnified Party (with the consent of the
Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this clause (ii), if the Indemnifying Party has notified the Indemnified Party
within the Dispute Period that the Indemnifying Party disputes its liability or
the amount of its liability hereunder to the Indemnified Party with respect to
such Third Party Claim and if such dispute is resolved in favor of the
Indemnifying Party in the manner provided in clause (iii) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this clause (ii) or of the Indemnifying
Party's participation therein at the Indemnified Party's request, and the
Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this clause (ii), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.
 
(iii)        If the Indemnifying Party notifies the Indemnified Party that it
does not dispute its liability or the amount of its liability to the Indemnified
Party with respect to the Third Party Claim under Section 9.2 or fails to notify
the Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute; provided, however, that if the
dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.
 
(b)          In the event any Indemnified Party should have a claim under
Section 9.2 against the Indemnifying Party that does not involve a Third Party
Claim, the Indemnified Party shall deliver a written notification of a claim for
indemnity under Section 9.2 specifying the nature of and basis for such claim,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such claim (an "INDEMNITY NOTICE") with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party to give the Indemnity Notice shall not impair such party's rights
hereunder except to the extent that the Indemnifying Party demonstrates that it
has been irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.
 
(c)          The Indemnifying Party agrees to pay the Indemnified Party,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.
 
(d)          The indemnity provisions contained herein shall be in addition to
(i) any cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.1         GOVERNING LAW; JURISDICTION. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
without regard to the principles of conflicts of law. Each of the Company and
each Investor hereby submit to the exclusive jurisdiction of the United States
Federal and state courts located in New York City, New York with respect to any
dispute arising under this Agreement, the agreements entered into in connection
herewith or the transactions contemplated hereby or thereby.
 
Section 10.2         JURY TRIAL WAIVER. The Company and each Investor hereby
waive a trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other in respect of any matter arising
out of or in connection with the Transaction Documents.
 
Section 10.3         ASSIGNMENT. This Agreement shall be binding upon and inure
to the benefit of the Company and each Investor and their respective successors.
Neither this Agreement nor any rights of any Investor or the Company hereunder
may be assigned by either party to any other person.
 
Section 10.4         THIRD PARTY BENEFICIARIES. This Agreement is intended for
the benefit of the Company and the Investors and their respective successors,
and is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
 
Section 10.5         TERMINATION. The Company may terminate this Agreement at
any time by written notice to the Investors; provided, however, that the
provisions of Articles IX, and Sections 10.1 and 10.2 shall survive the
termination of this Agreement for a period of twenty four (24) months.
 
Section 10.6         ENTIRE AGREEMENT, AMENDMENT; NO WAIVER. This Agreement and
the instruments referenced herein contain the entire understanding of the
Company and the Investors with respect to the matters covered herein and therein
and, except as specifically set forth herein or therein, neither the Company nor
any Investor makes any representation, warranty, covenant or undertaking with
respect to such matters. This Agreement may not be amended.
 
Section 10.7         FEES AND EXPENSES. The Company agrees to pay its own
expenses in connection with the preparation of this Agreement and performance of
its obligations hereunder. The Company shall pay all stamp or other similar
taxes and duties levied in connection with issuance of the Purchase Shares
pursuant hereto.
 
Section 10.8         COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. This Agreement may be delivered to the
other parties hereto by email of a copy of this Agreement bearing the signature
of the parties so delivering this Agreement.
 
Section 10.9         SEVERABILITY. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that such severability shall be
ineffective if it materially changes the economic benefit of this Agreement to
any party.
 
Section 10.10         FURTHER ASSURANCES. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 10.11         NO STRICT CONSTRUCTION. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.
 
Section 10.12         EQUITABLE RELIEF. Each party recognizes that in the event
that it fails to perform, observe, or discharge any or all of its obligations
under this Agreement, any remedy at law may prove to be inadequate relief. Each
party therefore agrees that each other party shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.
 
Section 10.13         TITLE AND SUBTITLES. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.
 
Section 10.14         REPORTING ENTITY FOR THE COMMON STOCK. The reporting
entity relied upon for the determination of the Closing Price for the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg Finance L.P. or any successor thereto. The written mutual consent of
Investor and the Company shall be required to employ any other reporting entity.
 


[-Signature page follows-]





 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.


COMPANY:


ULURU INC.
 
By: /s/ Kerry P. Gray                                                      
Name: Kerry Gray
Title: Chief Executive Officer


 
INVESTORS:


Lang & Schwarz Broker
GmbH                                                                           
NAME OF INVESTOR
 
/s/ Peter
Zahn                                                                           
SIGNATURE OF AUTHORIZED SIGNATORY


 
 
INVESTMENT AMOUNT: $1,550,225
























































[-Signature page to Securities Purchase Agreement-]










Exhibit A


Investors and Investment Amount


Name of Investor
Address and Email
Investment Amount
Purchase Shares
                               
























 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF CLOSING NOTICE
 
TO: INVESTORS UNDER SECURITIES PURCHASE AGREEMENT
 
We refer to the Securities Purchase Agreement dated [_______](the “Agreement”)
entered into by ULURU Inc. (the “Company”) and the investors party
thereof.  Capitalized terms defined in the Agreement shall, unless otherwise
defined, have the same meaning when used herein.


We hereby:


1) Certify that, as of the date hereof, to the best of our knowledge, the
conditions set forth in Section 7.2 of the Agreement are satisfied.


2) Give you notice that we require you to wire the Investment Amount associated
with your name on Exhibit A to the Agreement to the Company on [specific date],
which shall be the Closing Date, using the wiring instructions set forth below,
for the purchase of the Purchase Shares. The wiring instructions are as follows:


[____________________]


3) Request that you cause your broker to initiate a DWAC share transfer request
on the Closing Date.




Date: _____________, 2015




ULURU Inc.
By: ____________________________
Name:
Title:


  





























 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER OF ULURU INC.
 
Pursuant to Section 7.2(h) of that certain Securities Purchase Agreement dated
[________] 2015 (the “Agreement”) by and among the Company and the Investors
identified therein (the “Investors”), the undersigned, in his capacity as the
Chief Executive Officer of ULURU INC. (the “Company”), and not in his individual
capacity, hereby certifies, as of the date hereof (such date, the “Condition
Satisfaction Date”), the following:
 
1.          The representations and warranties of the Company are true and
correct in all material respects as of the Condition Satisfaction Date as though
made on the Condition Satisfaction Date (except for representations and
warranties specifically made as of a particular date) with respect to all
periods, and as to all events and circumstances occurring or existing from the
date of the Agreement to and including the Condition Satisfaction Date, except
for any conditions which have temporarily caused any representations or
warranties of the Company set forth in the Agreement to be incorrect and which
have been corrected with no continuing impairment to the Company or Investor;
and
 
2.          All of the Company’s conditions to Closing set forth in Section 7.2
of the Agreement have been satisfied as of the Condition Satisfaction Date.
 
Capitalized terms used herein shall have the meanings set forth in the Agreement
unless otherwise defined herein.
 
IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of the ___
day of ____________, 201_5.
 
By:__________________________
Name:
Title:


e








4821-5993-8852, v.  1

 
 

--------------------------------------------------------------------------------

 
